

115 HRES 884 IH: Expressing appreciation of the goals of American Craft Beer Week and commending the small and independent craft brewers of the United States.
U.S. House of Representatives
2018-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 884IN THE HOUSE OF REPRESENTATIVESMay 9, 2018Mr. DeFazio (for himself, Mr. McHenry, Mr. Neal, and Mr. Kelly of Pennsylvania) submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONExpressing appreciation of the goals of American Craft Beer Week and commending the small and independent craft brewers of the United States. 
Whereas American Craft Beer Week is celebrated annually in breweries, brew pubs, restaurants, and beer stores by craft brewers, home brewers, and beer enthusiasts nationwide; Whereas, in 2018, American Craft Beer Week is celebrated from May 14 to May 20; 
Whereas small and independent brewers are a vibrant affirmation and expression of the entrepreneurial traditions of the United States— (1)operating as community-based small businesses; 
(2)providing employment for more than 135,000 full- and part-time American workers; (3)generating annually more than $26,000,000,000 in economic impact; and 
(4)often leading to the redevelopment of economically distressed areas; Whereas the United States has small and independent brewers in every State and more than 6,000 craft breweries nationwide, each producing less than 6,000,000 barrels of beer annually; 
Whereas, in 2017, 997 new breweries opened in the United States, creating jobs and improving economic conditions in communities across the United States; Whereas, in 2017, small and independent breweries in the United States sustainably produced more than 25,350,000 barrels of beer; 
Whereas the small and independent brewers of the United States now export more than 480,000 barrels of beer and are establishing new markets abroad, which creates more domestic jobs to meet the growing international demand for craft beer from the United States; Whereas the small and independent brewers of the United States support the United States agriculture industry by purchasing barley, malt, and hops that are grown, processed, and distributed in the United States; 
Whereas the small and independent brewers of the United States support local manufacturing through their purchase of cans, bottles, and brewing equipment; Whereas the craft brewers of the United States produce more than 100 distinct styles of flavorful beers, including many sought-after new and unique styles ranging from amber lagers to American IPAs that— 
(1)contribute to a favorable balance of trade by reducing the dependence of the United States on imported beers;  (2)support exports from the United States; and 
(3)promote tourism in the United States; Whereas the small and independent brewers of the United States strive to educate the people of the United States who are of legal drinking age about the differences in beer flavor, aroma, color, alcohol content, body, and other complex variables, the gastronomic qualities of beer, beer history, and historical brewing traditions dating back to colonial times and earlier; 
Whereas the small and independent brewers of the United States champion the message of responsible enjoyment to their customers and work within their communities and the industry to prevent alcohol abuse and underage drinking; Whereas the small and independent brewers of the United States are frequently involved in their local communities through philanthropy, volunteerism, and sponsorship opportunities including hospitals, humane societies, disease research, and rescue squads; 
Whereas the small and independent brewers of the United States are fully vested in the future success, health, welfare, and vitality of their communities as local employers that— (1)provide a diverse array of quality and local jobs that will not be outsourced;  
(2)contribute to the local tax base; and (3)keep money in the United States by reinvesting in their businesses; and 
Whereas increased Federal, State, and local support of the craft brewing industry is important to fostering the continued growth of an industry of the United States that creates jobs, greatly benefits local economies, and brings international accolades to small businesses in the United States: Now, therefore, be it That the House of Representatives— 
(1)appreciates the goals of American Craft Beer Week, established by the Brewers Association, which represents the small and independent brewers of the United States; (2)recognizes the significant contributions of small and independent brewers of the United States to the economy and to the communities in which craft brewers are located; and 
(3)commends the small and independent brewers of the United States for providing jobs, supporting United States agriculture and manufacturing, improving the balance of trade, and educating the people of the United States and beer lovers around the world about the history and culture of beer while promoting the legal and responsible consumption of beer. 